Exhibit 99.1 FOR IMMEDIATE RELEASE January 9, 2014 RESPECT YOUR UNIVERSE, INC. ANNOUNCES RESIGNATION OF DIRECTOR AND ELIMINATION OF CHIEF OPERATING OFFICER POSITION PORTLAND, OR (January 9, 2014) – RESPECT YOUR UNIVERSE, INC. (TSX VENTURE: RYU) (OTCQB: RYUN) (“RYU”) announced today that Munir Ali has resigned as a director of RYU due to other increased business commitments.Mr. Ali was a board and audit committee member, and was integral in listing RYU on the TSX Venture Exchange in 2012. RYU also announced that as part of a board approved restructuring plan, the position of Chief Operating Officer has been eliminated and Mr. Erick Siffert is no longer employed by the Company.The Company is in discussions with Mr. Siffert regarding a possible relationship. RYU wishes to thank Messrs. Ali and Siffert for their contributions to RYU. About RYU Respect Your Universe, Inc. is a performance apparel brand designed for athletes and active adults. Crafted from organic and/or earth-friendly materials, RYU apparel enhances movement, is extremely comfortable and healthy for the environment. Founded in 2008, RYU has incorporated the lessons learned from mixed martial arts into beautiful everyday performance wear. For more information, visit www.ryu.com. On Behalf of the Board RESPECT YOUR UNIVERSE, INC. /s/ Craig Brod Craig Brod CEO and Director Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release. Contact Information 818 North Russell Street Portland, OR 97227 Tel: +1 Website: www.ryu.com Investor Relations Tel: +1 Email: ir@ryu.com Media Inquiries Public Relations Respect Your Universe, Inc. Tel: +1 Email: pr@ryu.com
